UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6409


JERRY GLENN KILLEN,

                  Petitioner - Appellant,

             v.

BRYAN WATSON, Warden,

                  Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       James C. Turk, Senior
District Judge. (7:08-cv-00025-jct-mfu)


Submitted:    November 2, 2009              Decided:   November 17, 2009


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jerry Glenn Killen, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jerry      Glenn      Killen        seeks       to     appeal         the     district

court’s    order      denying     relief       on    his     28    U.S.C.         § 2254    (2006)

petition.       The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                                   See 28 U.S.C.

§ 2253(c)(1) (2006).             A certificate of appealability will not

issue     absent      “a   substantial          showing           of    the       denial    of    a

constitutional        right.”           28    U.S.C.        § 2253(c)(2)           (2006).        A

prisoner        satisfies        this        standard        by        demonstrating            that

reasonable       jurists    would        find       that     any       assessment          of    the

constitutional        claims     by     the    district          court       is    debatable      or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                    See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                        We

have independently reviewed the record and conclude that Killen

has not made the requisite showing.                         Accordingly, we deny the

motion    for     a   certificate         of    appealability            and       dismiss       the

appeal.     We dispense with oral argument because the facts and

legal    contentions       are    adequately          presented          in       the    materials

before    the    court     and    argument          would    not       aid    the       decisional

process.

                                                                                         DISMISSED



                                               2